 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    MICHAEL PATTERSON,                               Case No. 2:17-cv-02131-JCM-EJY
12                       Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for extension of time (second request)

18   (ECF No. 37), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for extension of

20   time (second request) (ECF No. 37) is granted. Respondents will have up to and including

21   February 14, 2020, to file a reply to the opposition to the motion to dismiss (ECF No. 34).

22          DATED:      January 8, 2020
23                                                               ______________________________
                                                                 JAMES C. MAHAN
24                                                               United States District Judge
25

26
27

28
                                                       1
